Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Westchester County (West, J.), rendered September 9, 1987, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the sentence is affirmed.
Contrary to the defendant’s contentions, the sentence imposed by the court — to which he agreed as part of his plea bargain — was neither harsh nor excessive under the circumstances. Mangano, J. P., Brown, Lawrence, Hooper and Harwood, JJ., concur.